Title: From George Washington to Henry Knox, 10 October 1791
From: Washington, George
To: Knox, Henry



Sir,
Mount Vernon 10th Octo: 1791.

Your letter of the 1st inst: I have duly recd—likewise one of the 4th, covering a letter from the Secretary of the Treasury together with some communications from Lt Colo. Beckwith.
I herewith transmit you an Address & Memorial of the Officers, Civil & Military, of the District of Miro, which was sent to me by Govr Blount—I wish you to take the same into your consideration, & make a Report thereon at my return to Phila. I am Sir Yr hble Servant.
